       UNITED STATES DISTRICT COURT
                          District of Kansas
                            (Wichita Docket)

UNITED STATES OF AMERICA,

             Plaintiff,

        v.                            CASE NO. 6:19-cr-10137-EFM

LUIS MARTINEZ-CARRANGO,
ALFREDO REY a.k.a. “Nephew,”
ANTONIO EDDER CALDERON-REYES a.k.a. “Catracho,”
RAUL GUTIERREZ-ZAMARIPA a.k.a. “Chito,”
JOSE ROSA-PACHECO a.k.a. “Mohican,”
CARLOS ROSA-ARITA,
ENRIQUE RODRIGUEZ,
RUSBEIN GALICIA-LOPEZ a.k.a. “Alex,”
ABRAHAM GUTIERREZ-OJEDA a.k.a. “Pedro,”
JERRY TAYLOR,
YADER ARITA,
MANUEL LEYVA-QUIJADA,
MARY CAIN, a.k.a. Mary Corona, and
CHRISTOPHER HITE,

             Defendants.


                     INDICTMENT

    THE GRAND JURY CHARGES:
                                        COUNT 1

          CONSPIRACY TO COMMIT A TITLE 21 OFFENSE
DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                        (21 U.S.C. § 846)

       From on or about a date unknown to the Grand Jury, and continuing to on or about

April 26, 2019 in the District of Kansas and elsewhere, the defendants,

                      LUIS MARTINEZ-CARRANGO,
                      ALFREDO REY a.k.a. “Nephew,”
             ANTONIO EDDER CALDERON-REYES a.k.a. “Catracho,”
                RAUL GUTIERREZ-ZAMARIPA a.k.a. “Chito,”
                  JOSE ROSA-PACHECO a.k.a. “Mohican,”
                         CARLOS ROSA-ARITA,
                         ENRIQUE RODRIGUEZ,
                  RUSBEIN GALICIA-LOPEZ a.k.a. “Alex,”
                ABRAHAM GUTIERREZ-OJEDA a.k.a. “Pedro,”
                            JERRY TAYLOR,
                             YADER ARITA,
                       MANUEL LEYVA-QUIJADA,
                    MARY CAIN, a.k.a. Mary Corona, and
                          CHRISTOPHER HITE,


knowingly and intentionally combined, conspired, confederated and agreed together and

with each other, and with other persons known and unknown to the Grand Jury, to

knowingly and intentionally possess with intent to distribute and to distribute fifty (50)

grams or more of methamphetamine, a controlled substance, in violation of Title 21, United

States Code, Section 841(a)(1).The amount of controlled substances each defendant

possessed with the intent to distribute during the conspiracy was:




                                             2
 DEFENDANT                              AMOUNT
 Luis Martinez-Carrango:                50 grams or more of methamphetamine;
 Alfredo Rey:                           50 grams or more of methamphetamine;
 Antonio Edder Calderon-Reyes:          50 grams or more of methamphetamine;
 Raul Gutierrez-Zamaripa:               50 grams or more of methamphetamine;
 Jose Rosa-Pacheco:                     50 grams or more of methamphetamine;
 Carlos Rosa-Arita:                     50 grams or more of methamphetamine;
 Enrique Rodriguez:                     50 grams or more of methamphetamine;
 Rusbein Galicia-Lopez:                 50 grams or more of methamphetamine;
 Abraham Gutierrez-Ojeda:               50 grams or more of methamphetamine;
 Jerry Taylor:                          50 grams or more of methamphetamine
 Yader Arita:                           50 grams or more of methamphetamine;
 Manuel Leyva-Quijada:                  50 grams or more of methamphetamine;
 Mary Cain:                             50 grams or more of methamphetamine;
 Christopher Hite:                      50 grams or more of methamphetamine.


      All in violation of Title 21, United States Code, Section 846.

                                       COUNT 2

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

      On or about September 26, 2017 in the District of Kansas, the defendant,

                               JOSE ROSA-PACHECO
                                  a.k.a. “Mohican”

knowingly and intentionally distributed 50 grams or more (approximately 498 grams) of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).




                                            3
                                       COUNT 3

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

      On or about October 26, 2017, in the District of Kansas, the defendant,

                               JOSE ROSA-PACHECO
                                  a.k.a. “Mohican”

knowingly and intentionally distributed 50 grams or more (approximately 506 grams) of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).


                                       COUNT 4

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

      On or about November 20, 2017, in the District of Kansas, the defendant,

                               JOSE ROSA-PACHECO
                                  a.k.a. “Mohican”

knowingly and intentionally distributed 50 grams or more (approximately 508 grams) of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).




                                            4
                                       COUNT 5

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))

      On or about December 7, 2017, in the District of Kansas, the defendant,

                               JOSE ROSA-PACHECO
                                  a.k.a. “Mohican”

knowingly and intentionally possessed, with the intent to distribute, 50 grams or more

(approximately 493 grams) of methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

States Code, Section 2.


                                       COUNT 6

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))

      On or about December 27, 2017, in the District of Kansas, the defendant,

                               JOSE ROSA-PACHECO
                                  a.k.a. “Mohican”

knowingly and intentionally possessed, with the intent to distribute, 50 grams or more

(approximately 488 grams) of methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).




                                            5
                                       COUNT 7

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))

      On or about February 9, 2018, in the District of Kansas, the defendant,

                               JOSE ROSA-PACHECO
                                  a.k.a. “Mohican”

knowingly and intentionally possessed, with the intent to distribute, 50 grams or more

(approximately 498 grams) of methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).



                                       COUNT 8

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))

      On or about March 18, 2018, in the District of Kansas, the defendant,

                              ENRIQUE RODRIGUEZ,

knowingly and intentionally possessed, with the intent to distribute, 50 grams or more

(approximately 21 pounds) of methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

States Code, Section 2.




                                            6
                                       COUNT 9

             POSSESSION, WITH THE INTENT TO DISTRIBUTE,
           A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                          (21 U.S.C. ' 841(a)(1))

      On or about April 5, 2018, in the District of Kansas, the defendant,

                               JOSE ROSA-PACHECO
                                  a.k.a. “Mohican”

knowingly and intentionally possessed, with the intent to distribute, 50 grams or more

(approximately 500 grams) of methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).


                                      COUNT 10

             POSSESSION, WITH THE INTENT TO DISTRIBUTE,
           A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                          (21 U.S.C. ' 841(a)(1))

      On or about May 21, 2018, in the District of Kansas, the defendant,

                               JOSE ROSA-PACHECO
                                  a.k.a. “Mohican”

knowingly and intentionally possessed, with the intent to distribute, 50 grams or more

(approximately 486 grams) of methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).




                                            7
                                      COUNT 11

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

      On or about June 27, 2018, in the District of Kansas, the defendants,

                              JOSE ROSA-PACHECO
                               a.k.a. “Mohican,” and
                              CARLOS ROSA-ARITA,

knowingly and intentionally distributed 50 grams or more (approximately 496 grams) of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

States Code, Section 2.

                                      COUNT 12

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

      On or about August 2, 2018, in the District of Kansas, the defendant,

                     ANTONIO EDDER CALDERON-REYES,

knowingly and intentionally distributed 5 grams or more (approximately 44.5 grams) of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).




                                            8
                                      COUNT 13

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

      On or about August 9, 2018, in the District of Kansas, the defendant,

                        ANTONIO EDDER CALDERON-REYES,

knowingly and intentionally distributed 50 grams or more of methamphetamine, a

controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).

                                      COUNT 14

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

      On or about August 30, 2018, in the District of Kansas, the defendant,

                        ANTONIO EDDER CALDERON-REYES,

knowingly and intentionally distributed 50 grams or more (approximately 121 grams) of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).


                                      COUNT 15

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))

      On or about September 5, 2018, in the District of Kansas, the defendant,

                                   YADER ARITA,




                                            9
knowingly and intentionally possessed, with the intent to distribute, 50 grams or more

(approximately 896 grams) of methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).

                                      COUNT 16

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))

      On or about September 26, 2018, in the District of Kansas, the defendant,

                                    MARY CAIN,
                                 a.k.a. Mary Corona,

knowingly and intentionally possessed, with the intent to distribute, 5 grams or more of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).



                                      COUNT 17

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

      On or about September 27, 2018, in the District of Kansas, the defendants,

                           ABRAHAM GUTIERREZ-OJEDA,
                                  a.k.a "Pedro" and
                          RUSBEIN “ALEX” GALICIA-LOPEZ,

knowingly and intentionally distributed 50 grams or more (approximately 57 grams) of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

States Code, Section 2.


                                           10
                                      COUNT 18

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))

      On or about October 2, 2018, in the District of Kansas, the defendants,

                           ABRAHAM GUTIERREZ-OJEDA,
                                   a.k.a "Pedro" and
                          RUSBEIN “ALEX” GALICIA-LOPEZ,

knowingly and intentionally possessed, with the intent to distribute, 50 grams or more

(approximately 86 grams) of methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

States Code, Section 2.



                                      COUNT 19

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

      On or about October 4, 2018, in the District of Kansas, the defendants,

                           ABRAHAM GUTIERREZ-OJEDA,
                                  a.k.a "Pedro" and
                          RUSBEIN “ALEX” GALICIA-LOPEZ,

knowingly and intentionally distributed 50 grams or more (approximately 52 grams) of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

States Code, Section 2.




                                           11
                                       COUNT 20

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

       On or about October 11, 2018, in the District of Kansas, the defendant,

                        RUSBEIN “ALEX” GALICIA-LOPEZ,

knowingly and intentionally distributed 5 grams or more (approximately 27 grams) of

methamphetamine, a controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(1).



                                       COUNT 21

     USE OF COMMUNICATION FACILITY IN FACILITATING THE
  COMMISSION OF FELONIES UNDER THE CONTROLLED SUBSTANCES
     ACT – THE DISTRIBUTION OF A CONTROLLED SUBSTANCE --
                      METHAMPHETAMINE
                        (21 U.S.C. ' 843(b))

       On or about October 22, 2018, in the District of Kansas, the defendants,

                     RUSBEIN “ALEX” GALICIA-LOPEZ, and
                      ANTONIO EDDER CALDERON-REYES,

did knowingly and intentionally use any communication facility, a cellular telephone, in

facilitating the commission of any act or acts constituting a felony under Title 21, United

States Code, Section 841(a)(1), that is, the distribution of Methamphetamine.

       In violation of Title 21, United States Code, Section 843(b).




                                            12
                                       COUNT 22

     USE OF COMMUNICATION FACILITY IN FACILITATING THE
  COMMISSION OF FELONIES UNDER THE CONTROLLED SUBSTANCES
     ACT – THE DISTRIBUTION OF A CONTROLLED SUBSTANCE --
                      METHAMPHETAMINE
                        (21 U.S.C. ' 843(b))

       On or about October 23, 2018, in the District of Kansas, the defendants,

                     RUSBEIN “ALEX” GALICIA-LOPEZ, and
                      ANTONIO EDDER CALDERON-REYES,


did knowingly and intentionally use any communication facility, a cellular telephone, in

facilitating the commission of any act or acts constituting a felony under Title 21, United

States Code, Section 841(a)(1), that is, the distribution of Methamphetamine.

       In violation of Title 21, United States Code, Section 843(b).

                                       COUNT 23

     USE OF COMMUNICATION FACILITY IN FACILITATING THE
  COMMISSION OF FELONIES UNDER THE CONTROLLED SUBSTANCES
     ACT – THE DISTRIBUTION OF A CONTROLLED SUBSTANCE --
                      METHAMPHETAMINE
                        (21 U.S.C. ' 843(b))

       On or about October 24, 2018, in the District of Kansas, the defendants,

                            JERRY TAYLOR, and
                      ANTONIO EDDER CALDERON-REYES,

did knowingly and intentionally use any communication facility, a cellular telephone, in

facilitating the commission of any act or acts constituting a felony under Title 21, United

States Code, Section 841(a)(1), that is, the distribution of Methamphetamine. Taylor told




                                            13
Calderon-Reyes that he (Taylor) had money, for payment of Methamphetamine, ready for

him (Calderon-Reyes) to pick up.

       In violation of Title 21, United States Code, Section 843(b).

                                       COUNT 24

     USE OF COMMUNICATION FACILITY IN FACILITATING THE
  COMMISSION OF FELONIES UNDER THE CONTROLLED SUBSTANCES
     ACT – THE DISTRIBUTION OF A CONTROLLED SUBSTANCE --
                      METHAMPHETAMINE
                        (21 U.S.C. ' 843(b))

       On or about October 25, 2018, in the District of Kansas, the defendants,

                   ANTONIO EDDER CALDERON-REYES, and
                             JERRY TAYLOR,

did knowingly and intentionally use any communication facility, a cellular telephone, in

facilitating the commission of any act or acts constituting a felony under Title 21, United

States Code, Section 841(a)(1), that is, the distribution of Methamphetamine. Taylor

needed five kilograms of methamphetamine from Calderon-Reyes.

       In violation of Title 21, United States Code, Section 843(b).



                                       COUNT 25

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

       On or about October 25, 2018, in the District of Kansas, the defendants,

                   ANTONIO EDDER CALDERON-REYES, and
                             JERRY TAYLOR,




                                            14
knowingly and intentionally distributed 50 grams or more of methamphetamine, a

controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(1).


                                       COUNT 26

     USE OF COMMUNICATION FACILITY IN FACILITATING THE
  COMMISSION OF FELONIES UNDER THE CONTROLLED SUBSTANCES
     ACT – THE DISTRIBUTION OF A CONTROLLED SUBSTANCE --
                      METHAMPHETAMINE
                        (21 U.S.C. ' 843(b))

       On or about November 5, 2018, in the District of Kansas, the defendants,

                    ANTONIO EDDER CALDERON-REYES, and
                              JERRY TAYLOR,

did knowingly and intentionally use any communication facility, a cellular telephone, in

facilitating the commission of any act or acts constituting a felony under Title 21, United

States Code, Section 841(a)(1), that is, the distribution of Methamphetamine. Taylor told

Calderon-Reyes that he had money for him to pay for methamphetamine.

       In violation of Title 21, United States Code, Section 843(b).


                                       COUNT 27

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))

       On or about November 20, 2018, in the District of Kansas, the defendant,

                                CHRISTOPHER HITE,




                                            15
knowingly and intentionally possessed, with the intent to distribute, 50 grams or more of

methamphetamine, a controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(1).


                                       COUNT 28

     USE OF COMMUNICATION FACILITY IN FACILITATING THE
  COMMISSION OF FELONIES UNDER THE CONTROLLED SUBSTANCES
     ACT – THE DISTRIBUTION OF A CONTROLLED SUBSTANCE --
                      METHAMPHETAMINE
                        (21 U.S.C. ' 843(b))

       On or about February 8, 2019, in the District of Kansas, the defendants,

                          ABRAHAM GUTIERREZ-OJEDA,
                                 a.k.a. “Pedro”, and
                           LUIS MARTINEZ-CARRANGO,

did knowingly and intentionally use any communication facility, a cellular telephone, in

facilitating the commission of any act or acts constituting a felony under Title 21, United

States Code, Section 841(a)(1), that is, the distribution of Methamphetamine.

GUTIERREZ-OJEDA requested methamphetamine from MARTINEZ-CARRANGO.

       In violation of Title 21, United States Code, Section 843(b).


                                       COUNT 29

     USE OF COMMUNICATION FACILITY IN FACILITATING THE
  COMMISSION OF FELONIES UNDER THE CONTROLLED SUBSTANCES
     ACT – THE DISTRIBUTION OF A CONTROLLED SUBSTANCE --
                      METHAMPHETAMINE
                        (21 U.S.C. ' 843(b))

       On or about February 8, 2019, in the District of Kansas, the defendants,

                         LUIS MARTINEZ-CARRANGO, and


                                            16
                                    ALFREDO REY,
                                     a.k.a. Nephew,

did knowingly and intentionally use any communication facility, a cellular telephone, in

facilitating the commission of any act or acts constituting a felony under Title 21, United

States Code, Section 841(a)(1), that is, the distribution of Methamphetamine.

MARTINEZ-CARRANGO called REY and instructed him to make the delivery to

GUTIERREZ-OJEDA.

       In violation of Title 21, United States Code, Section 843(b).


                                       COUNT 30

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))

       On or about February 8, 2019, in the District of Kansas, the defendants,

                          LUIS MARTINEZ-CARRANGO, and
                                 ALFREDO REY,
                                  a.k.a. Nephew,


knowingly and intentionally possessed, with the intent to distribute, 50 grams or more of

methamphetamine, a controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

States Code, Section 2.




                                            17
                                       COUNT 31

      POSSESSION WITH THE INTENT TO DISTRIBUTE CONTROLLED
                 SUBSTANCE -- METHAMPHETAMINE
                        (21 U.S.C. ' 841(a)(1))

       On or about February 11, 2019, in the District of Kansas, the defendants,

                          LUIS MARTINEZ-CARRANGO, and
                                 ALFREDO REY,
                                  a.k.a. Nephew,

knowingly and intentionally possessed, with the intent to distribute, a mixture or substance

containing a detectable amount of methamphetamine, a controlled substance.



                                       COUNT 32

DISTRIBUTION OF A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                      (21 U.S.C. ' 841(a)(1))

       On or about April 8, 2019, in the District of Kansas, the defendant,

                          ABRAHAM GUTIERREZ-OJEDA,
                                 a.k.a "Pedro"

knowingly and intentionally distributed 5 grams or more (approximately 29 grams) of

methamphetamine, a controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(1) and Title 18, United

States Code, Section 2.




                                            18
                                        COUNT 33

              POSSESSION, WITH THE INTENT TO DISTRIBUTE,
            A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                           (21 U.S.C. ' 841(a)(1))


      On or about April 26, 2019, in the District of Kansas, the defendant,

                          LUIS MARTINEZ-CARRANGO,

knowingly and intentionally possessed, with the intent to distribute, 50 grams or more of

methamphetamine, a controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1).


                                                   A TRUE BILL.


October 9, 2019                                    s/Foreperson
DATE                                               FOREPERSON OF THE GRAND JURY




s/Stephen R. McAllister
STEPHEN R. McALLISTER,
Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Stephen.mcallister@usdoj.gov




                    It is requested that the trial be held in Wichita, KS



                                              19
